PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/246,028
Filing Date: 11 Jan 2019
Appellant(s): Fancaster, Inc.



__________________
Craig Krueger, Steven Peter Spencer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 11/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-27, 29-31, 32-35, 37-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 and of U.S. Patent No. 10,182,250 B2 in view of Landow et al. (US 2011/0320627 A1). 
Patent claim 1 include all the limitations of this application’s claim 24 including synchronizing the content, except the Parent claim does not disclose synchronizing “in real time”.
Landow teaches a processor (see Fig. 1 “portable media device” #118) that synchronizes the plurality of audio/video content in real time at said mobile device (paragraph [0024] As the associated frame of video information is processed for presentation on the portable media device 118, the trigger information in the supplemental media rich content trigger is concurrently processed to cause the portable media device 118 to access and synchronously present the supplemental media rich content).
It would have been obvious to one of ordinary skill at the time to create the invention of the Parent patent which teaches synchronizing the content to further include synchronizing the content “in real time” at the mobile device such as taught by Landow in order that “The program of interest and the graphical content 126 with the supplemental media rich content may be presented in any suitable manner that enhances the viewing and/or listening experience of the user” (see paragraph [0029]).
Patent claim 1 in view of Landow as shown above with respect to synchronization in real time also teaches all the limitations of this applications claim 25.
Patent claim 1 teaches all the limitations of this application’s claim 26.
Patent claim 2 teaches all the limitations of this application’s claim 27.
Patent claim 1 teaches all the limitations of this application’s claim 29.
Patent claims 1 and 2 teaches all the limitations of this application’s claim 30.
Patent claim 2 teaches all the limitations of this application’s claim 31.
This application’s claim 32 is rejected for the same reasoning as this application’s claim 24 as cited above as they are analogous in scope and Patent claim 1 in view of Landow as noted teaches these limitations.
Patent claim 1 in view of Landow as shown above with respect to synchronization in real time also teaches all the limitations of this applications claim 33.
Patent claim 1 teaches all the limitations of this application’s claim 34.
Patent claim 2 teaches all the limitations of this application’s claim 35.
Patent claim 1 teaches all the limitations of this application’s claim 37.
Patent claims 1 and 2 teaches all the limitations of this application’s claim 38.
Patent claim 2 teaches all the limitations of this application’s claim 39.
This application’s claim 40 is rejected for the same reasoning as this application’s claim 24 as cited above as they are analogous in scope and Patent claim 1 in view of Landow as noted teaches these limitations.
Patent claim 1 in view of Landow as shown above with respect to synchronization in real time also teaches all the limitations of this applications claim 41.
Patent claim 2 teaches all the limitations of this application’s claim 42.
Patent claim 1 teaches all the limitations of this application’s claim 44.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 29-35, 37-42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinonen (US 2006/0139463 A1) in view of Landow et al. (US 2011/0320627 A1 and also supported by provisional application 61/359742).

In regards to claim 24, Heinonen teaches a mobile device comprising: a plurality of built-in cameras (see Fig. 7 “mobile electronic device” and paragraph [0010] it is advantageous to provide two cameras in a single mobile electronic device enabling a user to record two video clips or streams simultaneously) each capturing a respective plurality of audio/video content of an event in real time (recording 2 views of the same event as it is happening, see paragraph [0011] For example the user might wish to record the scene he watches while at the same time recording his reaction to it… Another application in the leisure area may be to record taking a rollercoaster ride and at the same time recording the face of the passenger himself, which will greatly improve the impression that is created compared to showing only what the passenger sees); and,
a processor operatively coupled with said plurality of built-in cameras to receive the plurality of audio/video content of the event (See Fig. 7 integrator unit #110 and paragraph [0054] Each module captures a video stream, and the two video streams are then outputted to an integrator unit 110 being coupled to a memory unit 112 and a camera interface 114).
Although Heinonen teaches a processor operatively coupled with said plurality of built-in cameras to receive the plurality of audio/video content of the event as shown above, Heinonen does not specifically disclose the receiving is in real time, and synchronize the plurality of audio/video content in real time at said mobile device.
Landow teaches a processor (see Fig. 1 “portable media device” #118) that receives a plurality of audio/video content of an event (first received audio/video content is program of interest which can be a live football game, see paragraphs [0025] and [0021], “The content access device 104 then communicates the football game, over the network 120, to the portable media device 118; and second received audio/video content is supplemental content, see paragraph [0022] and for examples of supplemental content see paragraphs [0025] and [0039]) in real time (supplemental content is received and presented in real time with the live program, thus both being received in real-time, see paragraph [0025], “The length of a completed pass play to the player (the supplemental media rich content) may be presented as text in the graphical content 126. The graphical content 126 may then be presented in real time, or near-real time, after the play is completed. Alternatively, or additionally, different views (the supplemental media rich content) of the playing field may be presented as the graphical content 126”), and 
synchronize the plurality of audio/video content in real time at the mobile device (paragraph [0024] As the associated frame of video information is processed for presentation on the portable media device 118, the trigger information in the supplemental media rich content trigger is concurrently processed to cause the portable media device 118 to access and synchronously present the supplemental media rich content).
It would have been obvious to one of ordinary skill at the time to create the invention of Heinonen which teaches a mobile device including a processor to receive the plurality of audio/video content of the event to further include wherein the receiving is specifically in real time as well as synchronizing the plurality of audio/video content in real time at the mobile device such as taught by Landow in order that “The program of interest and the graphical content 126 with the supplemental media rich content may be presented in any suitable manner that enhances the viewing and/or listening experience of the user” (see paragraph [0029]).

In regards to claim 25, the modified Heinonen teaches the mobile device of claim 24, wherein said processor synchronizes the plurality of audio/video content whereby the plurality of audio/video content is in real time alignment such that the respective plurality of audio/video content happen in a specific time relationship with each other (The examiner notes that the claim terms “real time alignment” and “specific time relationship” are not recited in the specification, however, the broadest reasonable interpretation of these claim terms in view of the specification are displaying real time content that is synchronized and  synchronous respectively per applicant’s published paragraph [0058]; and see claim 24 and [Landow] real time, see [Landow] paragraph [0025], “The graphical content 126 may then be presented in real time, or near-real time, after the play is completed”).

In regards to claim 26, the modified Heinonen teaches the mobile device of claim 24, wherein said plurality of built-in cameras include at least two cameras (see Fig. 7 “mobile electronic device” and paragraph [0010] it is advantageous to provide two cameras in a single mobile electronic device enabling a user to record two video clips or streams simultaneously).

In regards to claim 27, the modified Heinonen teaches the mobile device of claim 24, further comprising a display device having a plurality of display areas in proportion to the number of said plurality of built-in cameras, each of said plurality of display areas displaying one of the plurality of audio/video content (see claim 24 [Heinonen] 2 cameras with 2 audio/video contents; and see [Landow] side-by-side display for 2 contents, see [Landow] paragraph [0030] For example, the program of interest and the graphical content 126 may be presented in a side-by-side format as illustrated in FIG. 1).

In regards to claim 29, the modified Heinonen teaches the mobile device of claim 24, wherein at least a first camera of the plurality of cameras captures a first view of the event and at least a second camera of the plurality of cameras captures a second view of the event different than the first view (recording 2 views of the same event as it is happening, see paragraph [0011] For example the user might wish to record the scene he watches while at the same time recording his reaction to it… Another application in the leisure area may be to record taking a rollercoaster ride and at the same time recording the face of the passenger himself, which will greatly improve the impression that is created compared to showing only what the passenger sees).

In regards to claim 30, the modified Heinonen teaches the mobile device of claim 24, wherein the respective plurality of audio/video content of the event is synchronously combined (The examiner notes that “synchronously combined” is not recited in the specification, however, the term “combine(d)” is used in applicant’s published paragraphs [0005-0006 and 0011] and only paragraph [0006] uses the term “synchronizing”, thus the broadest reasonable interpretation of “synchronously combined” in view of applicant’s specification appears to be described in applicant’s published paragraph [0006], “According to another feature, processing second content information comprises synchronizing the first content information with second content information and generating combined content”; thus the claim term synchronously combined is interpreted as synchronizing the plurality of content and generating combined content which is taught by [Landow], for synchronizing and generating combined content see [Landow] concurrently processed to synchronously present the plurality of content in paragraph [0024]) and synchronously displayed (see [Landow] paragraph [0024] for synchronously presenting; and for display specifically see [Landow] paragraph [0030] For example, the program of interest and the graphical content 126 may be presented in a side-by-side format as illustrated in FIG. 1).

In regards to claim 31, the modified Heinonen teaches the mobile device of claim 24, further comprising a display of the mobile device synchronously displaying the plurality of audio-video content (see claim 24 and [Landow] Fig. 1 “display” #124 and paragraph [0030] For example, the program of interest and the graphical content 126 may be presented in a side-by-side format as illustrated in FIG. 1).

In regards to claim 32, it is rejected for the same reasoning as claim 24 except for the limitation of the system comprising the mobile device which is taught by Heinonen (see claim 24 and [Heinonen] paragraphs [0005] and [0010]).

In regards to claim 33, the modified Heinonen teaches the system of claim 32, wherein said processor synchronizes the plurality of audio/video content whereby the plurality of audio/video content, is in real time alignment such that the respective plurality of audio/video content happen in a specific time relationship with each other so that the progression of the event is contextually linked (The examiner notes that the claim terms “real time alignment” and “specific time relationship” are not recited in the specification, however, the broadest reasonable interpretation of these claim terms in view of the specification are displaying real time content that is synchronized and  synchronous respectively per applicant’s published paragraph [0058]; and see claim 24 and [Landow] real time, see [Landow] paragraph [0025], “The graphical content 126 may then be presented in real time, or near-real time, after the play is completed”; and for context see paragraph [0029], “the context of the supplemental media rich content relative to the program of interest”).

In regards to claims 34, 37-39, they are rejected for the same reasoning as claims 26, 29-31 respectively as they are analogous in scope.

In regards to claim 35, the modified Heinonen teaches the system of claim 32, further comprising a display device having a display-area displaying the plurality of audio/video content (see claim 24 [Heinonen] 2 cameras with 2 audio/video contents; and see [Landow] side-by-side display for 2 contents, see [Landow] paragraph [0030] For example, the program of interest and the graphical content 126 may be presented in a side-by-side format as illustrated in FIG. 1).

In regards to claim 40, Heinonen teaches a system comprising: a mobile device (see Fig. 7 “mobile electronic device” and paragraphs [0005] and  [0010], “it is advantageous to provide two cameras in a single mobile electronic device enabling a user to record two video clips or streams simultaneously”);
a first camera at the mobile device and built-in or coupled to said mobile device, said first camera capturing a first audio/video content of an event in real time; a second camera at the mobile device and built-in or coupled to said mobile device, said second camera capturing a second audio/video content of the event in real time simultaneous with said first camera capturing the first audio/video content of the event (2 cameras in a single device per paragraph [0010] above, each recording 2 views of the same event “at the same time” or simultaneous per paragraph [0011], “For example the user might wish to record the scene he watches while at the same time recording his reaction to it… Another application in the leisure area may be to record taking a rollercoaster ride and at the same time recording the face of the passenger himself, which will greatly improve the impression that is created compared to showing only what the passenger sees”); and,
a processor at said mobile device, said processor operatively coupled with said first camera to receive the first audio/video content of the event and coupled with said second camera to receive the second audio/video content of the event, said processor receiving the first audio/video content simultaneous with receiving the second audio/video content (see paragraph [0011] citations above where recording of both cameras is “at the same time” or simultaneous and are thus received at the same time or simultaneous, and see Fig. 7 integrator unit #110 and paragraph [0054] Each module captures a video stream, and the two video streams are then outputted to an integrator unit 110 being coupled to a memory unit 112 and a camera interface 114).
Although Heinonen teaches a processor operatively coupled with said first and second camera to receive the first audio/video content of the event and to receive the second audio/video content of the event simultaneously, Heinonen does not specifically disclose the receiving of each content is in real time, and synchronizing the first audio/video content with the second audio/video content in real time at said mobile device.
Landow teaches a processor (see Fig. 1 “portable media device” #118) that receives a plurality of audio/video content of an event (first received audio/video content is program of interest which can be a live football game, see paragraphs [0025] and [0021], “The content access device 104 then communicates the football game, over the network 120, to the portable media device 118; and second received audio/video content is supplemental content, see paragraph [0022] and for examples of supplemental content see paragraphs [0025] and [0039]) in real time (supplemental content is received and presented in real time with the live program, thus both being received in real-time, see paragraph [0025], “The length of a completed pass play to the player (the supplemental media rich content) may be presented as text in the graphical content 126. The graphical content 126 may then be presented in real time, or near-real time, after the play is completed. Alternatively, or additionally, different views (the supplemental media rich content) of the playing field may be presented as the graphical content 126”), and 
synchronize the plurality of audio/video content in real time at the mobile device (paragraph [0024] As the associated frame of video information is processed for presentation on the portable media device 118, the trigger information in the supplemental media rich content trigger is concurrently processed to cause the portable media device 118 to access and synchronously present the supplemental media rich content).
It would have been obvious to one of ordinary skill at the time to create the invention of Heinonen which teaches a mobile device including a processor to receive the plurality of audio/video content of the event to further include wherein the receiving is specifically in real time as well as synchronizing the plurality of audio/video content in real time at the mobile device such as taught by Landow in order that “The program of interest and the graphical content 126 with the supplemental media rich content may be presented in any suitable manner that enhances the viewing and/or listening experience of the user” (see paragraph [0029]).

In regards to claims 41 and 44, they are rejected for the same reasoning as claims 25 and 29 respectively as they are analogous in scope

In regards to claim 42, the modified Heinonen teaches the system of claim 40, further comprising a display device having a display area displaying at least the first audio/video content and at least the second audio/video content synchronously with displaying the first audio/video content (see claim 40 [Heinonen] 2 cameras with 2 audio/video contents; and see [Landow] paragraph [0024] for synchronously presenting; and for display specifically see [Landow] paragraph [0030] For example, the program of interest and the graphical content 126 may be presented in a side-by-side format as illustrated in FIG. 1).

Claims 28, 36, 43 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinonen  in view of Landow et al., and further in view of Lee et al. (US 2005/0267605 A1).

In regards to claim 28, the modified Heinonen teaches the mobile device of claim 24, including said processor (see claim 24).
While the modified Heinonen discloses synchronizing the plurality of audio/video content in real time at said mobile device (see claim 24), Heinonen does not specifically disclose said processor transmitting the synchronized plurality of audio/video content to a remote device for display.
Lee teaches a processor that transmits synchronized audio/video content to a remote device for display (see Fig. 1 and synchronized audio-video content can be transmitted to remote display, see paragraph [0057], “a main control unit 100 that is capable of enabling a user to set, program, and control the system, receiving various data from at least one remote device or from one of user input devices, and sending the audio-video data to the display device or the control data to at least one remote device”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Heinonen which teaches synchronizing a plurality of audio/video content in real time at a mobile device to further include transmitting the synchronized content to a remote device for display such as taught by Lee in order that “The audio, video, and sensor data are received and transmitted between the main control unit and various remote devices via power line communication link and/or RF/wireless communication” (see paragraph [0058]).

In regards to claims 36 and 43, they are rejected for the same reasoning as claim 28 as they are analogous in scope.

In regards to claim 45, the modified Heinonen teaches the system of claim 40, wherein at least the first audio/video content and at least second audio/video content of the event is synchronously combined (The examiner notes that “synchronously combined” is not recited in the specification, however, the term “combine(d)” is used in applicant’s published paragraphs [0005-0006 and 0011] and only paragraph [0006] uses the term “synchronizing”, thus the broadest reasonable interpretation of “synchronously combined” in view of applicant’s specification appears to be described in applicant’s published paragraph [0006], “According to another feature, processing second content information comprises synchronizing the first content information with second content information and generating combined content”; thus the claim term synchronously combined is interpreted as synchronizing the plurality of content and generating combined content which is taught by [Landow], for synchronizing and generating combined content see [Landow] concurrently processed to synchronously present the plurality of content in paragraph [0024]).
While the modified Heinonen discloses synchronizing the plurality of audio/video content as described above, Heinonen does not specifically disclose the synchronously combined content is stored or transmitted to a remote device.
Lee teaches a processor that transmits synchronized audio/video content to a remote device for display (see Fig. 1 and synchronized audio-video content can be transmitted to remote display, see paragraph [0057], “a main control unit 100 that is capable of enabling a user to set, program, and control the system, receiving various data from at least one remote device or from one of user input devices, and sending the audio-video data to the display device or the control data to at least one remote device”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Heinonen which teaches synchronizing a plurality of audio/video content in real time at a mobile device to further include transmitting the synchronized content to a remote device for display such as taught by Lee in order that “The audio, video, and sensor data are received and transmitted between the main control unit and various remote devices via power line communication link and/or RF/wireless communication” (see paragraph [0058]).

In regards to claim 46, the modified Heinonen teaches the system of claim 40, further comprising at least, a third camera at said mobile device and built-in or coupled to said mobile device, said, third camera capturing a third audio/video content of the event in real time different, than the first and second views (See claim 40 for the claimed features with respect to at least two audio/video content, and [Heinonen] discloses that the invention can be applied to more than two video streams and cameras including a third camera, see paragraph [0044], “It is to be noted that the invention can also be applied to more than two video streams and more than two cameras. However, for sake of simplicity the further description will refer to two video streams and cameras, respectively”), wherein at least the first, second and third audio/video content of the event is synchronously combined (See claim 40 and [Landow] wherein there is at least one supplemental media rich content trigger for synchronizing the supplemental media rich content can include two supplemental media rich content (second and third video content respectively) by definition of at least one language; and specifically for synchronously combining the examiner notes that “synchronously combined” is not recited in the specification, however, the term “combine(d)” is used in applicant’s published paragraphs [0005-0006 and 0011] and only paragraph [0006] uses the term “synchronizing”, thus the broadest reasonable interpretation of “synchronously combined” in view of applicant’s specification appears to be described in applicant’s published paragraph [0006], “According to another feature, processing second content information comprises synchronizing the first content information with second content information and generating combined content”; thus the claim term synchronously combined is interpreted as synchronizing the plurality of content and generating combined content which is taught by [Landow], for synchronizing and generating combined content see [Landow] concurrently processed to synchronously present the plurality of content in paragraph [0024])).
While the modified Heinonen discloses synchronizing the plurality of audio/video content as described above, Heinonen does not specifically disclose the synchronously combined content is stored or transmitted to a remote device.
Lee teaches a processor that transmits synchronized audio/video content to a remote device for display (see Fig. 1 and synchronized audio-video content can be transmitted to remote display, see paragraph [0057], “a main control unit 100 that is capable of enabling a user to set, program, and control the system, receiving various data from at least one remote device or from one of user input devices, and sending the audio-video data to the display device or the control data to at least one remote device”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Heinonen which teaches synchronizing a plurality of audio/video content in real time at a mobile device to further include transmitting the synchronized content to a remote device for display such as taught by Lee in order that “The audio, video, and sensor data are received and transmitted between the main control unit and various remote devices via power line communication link and/or RF/wireless communication” (see paragraph [0058]).
 (2) Response to Argument
Appellant argues: (a) Standard of Obviousness To establish a prima facie case of obviousness. 
G.(a) Examiner in response respectfully disagrees.  
	Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Heinonen (US 2006/0139463) in view of Landow (US 2011/0320627) are both dealing combining multiple media content or stream(s) at a mobile device. (see Henionen paragraph [0008], [0010], Landow see paragraph [0006],[0023]).  One of ordinary skill in the art would have been motivated to make this modification at the time of the claimed invention to further improve viewing and/or listening experience of a user (see paragraph [0029])  
Appellant argues: (b) Claims 24, 25, 30-33, 38-41 are patentable because the Examiner has failed to show a prima facie case of obviousness based on the combination of Heinonen and Landow Independent claims 24, 32, 40 are directed to the concept of having a mobile device with two or more built-in cameras that capture audio/video content at the same event in real time, and a processor that receives the captured audio/video content in reed time and synchronizes that received audio/video content from two or more cameras. 
 (b) Examiner in response respectfully disagrees with arguments.  
Heinonen explains two cameras being able to record or capture two streams simultaneously thru integration.  Heinonen discloses “According to an aspect of the present invention a method for handling video streams of two or more cameras in an electronic device is provided. The electronic device may be a mobile phone, a personal digital assistant (PDA) or a portable or non-portable computer. The method comprises capturing at least first and second video streams by first and second cameras, and integrating said at least first and second video streams into an integrated video stream. This method enables the use of a single camera interface and video processing pipeline for using two or more cameras simultaneously, which enables devices operating correspondingly to be produced with a minimum amount of additional hardware components compared to single-camera implementations. Also this method enables, by minor changes in the application engine or software platform, to handle two or more video streams simultaneously.” (see paragraph [0013] recording can be considered to be capturing, please also see paragraph [0045]).  The ability to have streams recorded simultaneously as well including minor changes in handle two streams can be understood to be realtime. (i.e as shown in rejection claim 24, explains recording two views of the same event as it happens, see paragraph [0011]) Heinonen further discloses “ According to an aspect of the present invention a method for handling video streams of two or more cameras in an electronic device is provided. The electronic device may be a mobile phone, a personal digital assistant (PDA) or a portable or non-portable computer. The method comprises capturing at least first and second video streams by first and second cameras, and integrating said at least first and second video streams into an integrated video stream. This method enables the use of a single camera interface and video processing pipeline for using two or more cameras simultaneously, which enables devices operating correspondingly to be produced with a minimum amount of additional hardware components compared to single-camera implementations. Also this method enables, by minor changes in the application engine or software platform, to handle two or more video streams simultaneously.  (see paragraph [0013], paragraph [0047] further explains this).  To explain synchronization of multiple content as well as in realtime, Landow is being introduced.  Landow explains supplemental media rich content with presentation of program of interest which is synchronized.  In an exemplary embodiment, presentation of the graphical content 126 is synchronized with presentation of the program of interest. The supplemental media rich content trigger information includes synchronizing information that synchronizes the presentation of the program of interest and the presentation of the graphical content 126 on the portable media device 118. In an exemplary embodiment, the synchronizing information identifies, or is associated with, one or more frames of the video content of the program of interest. As the associated frame of video information is processed for presentation on the portable media device 118, the trigger information in the supplemental media rich content trigger is concurrently processed to cause the portable media device 118 to access and synchronously present the supplemental media rich content. (see paragraph [0024],[0025] also explains the synchronization process). As explained above the synchronization of content is on the mobile device. Landow further explains synchronization of program of interest and presentation of supplemental media rich content on portable media device. (See paragraph [0047],[0048],[0050]). Landow also explains the supplemental media rich content being saved on a portable media device (See paragraph [0052],[0056]),  which at very least shows the ability to provide the capturing function, even thou being taught by Heinonen.  Finally Landow explains supplemental content can be presented in real time as well as near-real time. (See paragraph [0025])  

Appellant further argues:
 Moreover, the claimed invention differs from the cited art in several important ways. Thus, ever assuming arguenda that one skilled in the art would combine Heinonen and Landow as the Examiner proposes (which they would not), that combination still fails to establish a prima facie case of obviousness because it would not result in the claimed invention. First, neither reference synchronizes content. The Board ruled that Heinonen does not synchronize content. And Landow doesn’t actually synchronize content, but only “closely” synchronizes content, which is not the claimed synchronized content. And, neither Heinonen nor Landow teach how to synchronize content from two built-in cameras, much less in real time at the time the content is being captured.

Examiner in response respectfully disagrees.  
With regards to the first argument, as explained above while Heimomen explains all the  limitations except content being synchronized, Landow is introduced to teach synchronizing the content which can be in “real time” (See Landow paragraph [0025]). Thus the board ruling is not applicable in this situation.  

Appellant argues: 
 Second, the claims require a mobile device having a plurality of at least iwo or more built-in cameras that “capture” the plurality of audio/video content of an event. That requires the mobile device to be physically present at the event. In contrast, the portable device in Landow is remote from the event. It does not “capture” content, but instead receives both the media content and the supplemental content from remote sources. The media content is received from a broadcast signal and the supplemental content is received from an Internet site. The device in Landow is not a mobile device, as claimed, does not have anv camera to capture video/data, and does not have a plurality of two or more cameras, as claimed.

Examiner in response respectfully disagrees.  
With regards to the second argument, the examiner again notes that the claim is rejected under USC 103 in an obvious type rejection with regards to Heinonen in view of Landow et al. and Heinonen is relied upon for capturing the content in real time.

Appellant argues: 
Third, the claims require that the plurality of content are both video and audio. Landow only teaches the media content as being video/audio data. The supplemental content is text information, such as statistics, and “of video or audio as claimed. 

Examiner in response respectfully disagrees.  
With regards to the third argument, the examiner notes that the claim is rejected under USC 103 in an obvious type rejection with regards to Heinonen in view of Landow et al.; where Heinonen is relied upon for capturing the plurality of audio/video content in real time and Landow is relied upon for synchronizing the received content in real time.  Although Landow gives examples of graphical and audio content as noted by Appellant, it would have been obvious to one of ordinary skill at the time to create the invention of Heinonen which teaches receiving the plurality of audio/video content of the event to further include receiving in real time as well as synchronizing the received plurality of audio/video content in real time at the mobile device such as taught by Landow in order that “The program of interest and the graphical content 126 with the supplemental media rich content may be presented in any suitable manner that enhances the viewing and/or listening experience of the user” (see paragraph [0029]). It is also noted that the claim states plurality of audio/video content, which can be interpreted as either audio or video content.  


Appellant argues:
Fourth, although Landow purports to “synchronize” the media content with the supplemental content, that teaching does not read on the “synchronizing” of the claimed invention. As noted, the mobile device of the claimed invention captures the event at a plurality of cameras, while the mobile device is physically present at the event. It immediately synchronizes the plurality of content at the mobile device. That ensures that the plurality of content is completely synchronized in real time. In Landow, the device does not have cameras, and is not physically present at the event, Consequently, itis not possible for Landow to truly synchronize the media content with the supplemental content. Each of those remote sources will inherently contain delay that will result in the media content being offset in time from the supplemental content. Moreover, Landow “synchronizes” the media content with the supplemental content “as they are heme presented” to the user. See 0004-0006. That is, the two content are only “synchronized” during presentation.

Examiner in response respectfully disagrees.  
With regards to the fourth argument, the examiner refers to the response above with regards to the third argument for Heinonen in view of Landow as the combination of these references teaches these features under USC 103 (see claim 24 for example). Also see response in G(b).  


Appellant argues:
 Fifth was the first io synchronize content that is captured by multiple cameras on a mobile device, as claimed., the combination of Landow and Heinonen would not result in plurality of content being synchronized at the device that captures content, as claimed. Neither Landow nor Heinonen teach synchronizing in real time at a mobile device. 

Examiner in response respectfully disagrees.  
With regards to the fifth argument, the examiner respectfully disagrees and as described above the claim is rejected under USC 103 in an obvious type rejection with regards to Heinonen in view of Landow et al.; where Heinonen is relied upon for capturing the plurality of audio/video content in real time and Landow is relied upon for synchronizing the received content in real time.  Although the Appellant is arguing the features of each of the references individually, the examiner maintains that it would be obvious to apply the features of synchronizing a plurality of received content in real time such as taught by Landow to the invention of Heinonen which captures a plurality of content in real time as they are both concerned with processing a plurality of content in real time.
The examiner additionally notes that both references are also concerned with enhancing the users viewing/listening experience, for example see [Heinonen] paragraph [0011], “Another application in the leisure area may be to record taking a rollercoaster ride and at the same time recording the face of the passenger himself, which will greatly improve the impression that is created compared to showing only what the passenger sees” and see [Landow] paragraph [0029], “The program of interest and the graphical content 126 with the supplemental media rich content may be presented in any suitable maner that enhances the viewing and/or listening experience of the user”.


Appellant argues: 
Dependent claims 25, 33, 41 require that the processor synchronize the plurality of audio-video content “in real time alignment such that the respective plurality of audio-video content happen in a specific time relationship with each other.” Heinonen and Landow fail to teach that specific relationship for the reasons noted above. 
Dependent claims 30,38 further clarify that the content is synchronously combined and synchronously displayed, and dependent claims 31,39 require that the mobile device synchronously display the plurality of audio-video content. Heinonen and Landow fail to teach the content is synchronously combined and synchronously displayed, at least for the reasons noted above.
(b) Clams 28, 36, 43, 45 are patentable because the Examiner has fled to prove a prima facie case of obviousness over Heinonen, Landow, and Lee Dependent claims 28, 36, 43 require transmitting the synchronized plurality of content. The Examiner notes that “[modified (sic)] Heinonen does not specifically disclose said processor transmitting the synchronized plurality of audio/video content to a remote device for display” and “[modified (sic)] Heinonen does not specifically disclose the synchronously combined content is stored or transmitted to a remote device” - - and instead relics on Lee for those features. 
Dependent claim 45 requires that the first and second content are synchronously combined and stored or transmitted to a remote device. Heinonen and Landow fail to teach transmitting synchronized content to a remote device, as claimed.
 By transmitting the synchronized content at the mobile device that is capturing the plurality of content, the synchronized content is fixed and can be transmitted to other mobile computing devices or computers for display in the synchronized state. Landow doesn’t transmit the media content and the supplemental content - - it only presents that content on the display. And, Landow doesn’t transmit synchronized content, as claimed. Moreover, Lee fails to teach the features absent from Heinonen and Landow. Lee has a plurality of devices capturing or receiving data, e.g. security or movies, but does not teach synchronous real-time capture of content from a plurality of two or more cameras on a single mobile computing device. Zee further has nothing to do with mobile computing devices. Rather Lee relates to tethered security cameras.
Examiner in response respectfully disagrees.  

Regarding arguments dependent claims 25, 33, 41, examiner respectfully disagrees based on the same reasoning explained above.
Regarding arguments dependent claims 30, 31, 38, 39 examiner respectfully disagrees based on the same reasoning explained above.
Regarding arguments of dependent claims 28, 36, 43, 45, examiner respectfully disagrees based on the same reasoning explained above.  
 
Regarding Claim 45, Appellant’s argument is not persuasive.  The claim is being taught by Haninonen in view of Landow et al and in further view of Lee et al(US 2005/0267605A1).  More specifically Landow explains in an exemplary embodiment, presentation of the graphical content 126 is synchronized with presentation of the program of interest. The supplemental media rich content trigger information includes synchronizing information that synchronizes the presentation of the program of interest and the presentation of the graphical content 126 on the portable media device 118. In an exemplary embodiment, the synchronizing information identifies, or is associated with, one or more frames of the video content of the program of interest. As the associated frame of video information is processed for presentation on the portable media device 118, the trigger information in the supplemental media rich content trigger is concurrently processed to cause the portable media device 118 to access and synchronously present the supplemental media rich content.(see paragraph [0024]) Which explains multiple contents being synchronized.   Lee is introduced to explain a processor that transmits synchronized audio/video content to a remote device for display (see Fig. 1 and synchronized audio-video content can be transmitted to remote display, see paragraph [0057], “a main control unit 100 that is capable of enabling a user to set, program, and control the system, receiving various data from at least one remote device or from one of user input devices, and sending the audio-video data to the display device or the control data to at least one remote device”). Thus is can be understood how the combination art teaches the argued claim limitations.  
																


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
 (2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.



Respectfully submitted,
 
/GERALD A SMARTH/           Primary Examiner, Art Unit 2478                                                                                                                                                                                             
Conferees:
/KODZOVI ACOLATSE/            Primary Examiner, Art Unit 2478   

/EDAN ORGAD/            Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.